UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 00-2351

GARY P. GADASH ,                                               APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


            Before KRAMER, Chief Judge, and HOLDAWAY and GREENE, Judges.

                                             ORDER

        On December 11, 2000, the appellant appealed through counsel an August 15, 2000, decision
of the Board of Veterans' Appeals that remanded a claim for service connection for post-traumatic
stress disorder. The Secretary filed a motion to dismiss for lack of jurisdiction, and the appellant
responded. On February 9, 2001, the Court in a single-judge order dismissed this appeal for lack of
jurisdiction. On February 26, 2001, the appellant filed a motion for reconsideration by a panel. In
an April 3, 2001, order, this Court construed that motion as one for a panel decision and denied that
construed motion.

        On April 18, 2001, the appellant filed a motion for reconsideration of a panel decision
purportedly pursuant to Rule 35(b) and (c) of this Court's Rules of Practice and Procedure (Rules).
However, Rule 35(a) provides that "[a] party in a case decided by a panel may move for
reconsideration by the panel." U.S. V ET . A PP. R. 35(a). A panel denial of a motion for a panel
decision is not a "case decided by a panel." See U.S. V ET . A PP. R. 35(c) ("A party may move for
decision by the full Court . . . (2) after a panel has decided a case, or (3) after a panel has denied
a motion for panel decision . . . ."). Rule 35(a) does not contemplate a motion for reconsideration
by a panel after a panel has denied a motion for a panel decision. Nor do Rule 35 paragraphs
(b) or (c) contemplate such a motion. Accordingly, the Court will direct the Clerk of the Court
to return to the appellant his April 18, 2001, motion.

        Upon consideration of the foregoing, it is

         ORDERED that the appellant's April 18, 2001, motion for reconsideration is not accepted
for filing. The Clerk of the Court is directed to return to the appellant his April 18, 2001, motion for
reconsideration of the April 3, 2001, denial of a panel decision.

DATED: May 31, 2001                                    PER CURIAM.